Citation Nr: 1523455	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for pars interarticularis defect at L5 of the lumbar spine with bilateral erector spine spasm (low back disability).

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome.

4.  Entitlement to a compensable disability evaluation for status post arthroscopic surgery of the left shoulder secondary to impingement prior to September 29, 2011, and in excess of 10 percent thereafter.

5.   Entitlement to a compensable disability evaluation for right sesamoiditis (previously right plantar fasciitis).

6.  Entitlement to an increased disability rating for tension headaches, which is currently evaluated 0 percent disabling, to include whether the reduction in the disability rating from 10 to 0 percent effective June 11, 2012.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for a left hip condition.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1986 and from April 1993 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a disability evaluation in excess of 20 percent for a low back disability, a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine, and a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome, and entitlement to service connection for left and right hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to September 29, 2011, the Veteran's left shoulder disability was productive of painful motion.

2.  Throughout the appeal, the preponderance of the evidence shows that the Veteran's left shoulder disability was not productive of ankylosis or more nearly approximated limitation of motion of the arm to shoulder level, impairment of the humerus, or impairment of the clavicle or scapula.

3.  During the appeal period, the Veteran's right foot disability has been manifested by adverse symptomatology that equates to moderate flat foot, taking into account the Veteran's competent and credible complaints of pain.

4.  At the time of the reduction in the rating for tension headaches from 10 to 0 percent effective June 11, 2012, the rating had been in effect for less than five years.

5.  At the time of the reduction, the evidence did not show material improvement in the Veteran's tension headaches, including under the ordinary conditions of work and life.

6.  The preponderance of the evidence does not show that the Veteran's headaches are characterized by prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2011, the criteria for a disability rating of 10 percent, but no higher, for left shoulder disability were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DC) 5200-03 (2014).

2.  The criteria for a disability rating in excess of 10 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code (DC) 5200-03 (2014).

3.  The criteria for a 10 percent disability rating, but no higher, for right sesamoiditis (previously right plantar fasciitis) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code (DC) 5276 (2014).

4.  The reduction from 10 percent to 0 percent for tension headaches was improper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. §§ 3.105(e), 3.344(c), 4.10 (2014).

5.  The criteria for an evaluation in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in the September 2010 letter that was provided before the April 2011 and August 2012 adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, VA examination reports, and private treatment records have been obtained.

The October 2010 and August 2013 examination reports are adequate because they are based upon consideration of the Veteran's prior medical history, described the findings in sufficient detail so that the Board's evaluation of the claims would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions, (were there any).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III.  Discussion

A.  Left Shoulder

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant; his left shoulder is his minor shoulder for rating purposes. 

The Veteran's left shoulder disability is currently evaluated at 10 percent disabling effective September 29, 2011 under Diagnostic Code (DC) 5201.  Prior to September 29, 2011, the Veteran's left shoulder disability was evaluated as 0 percent disabling under DC 5201.   Under DC 5201, assignment of a 20 percent evaluation contemplates limitation of motion of the arm midway between the side and shoulder level.  In addition, if arm motion is limited to shoulder level, assignment of a 20 percent disability evaluation is also warranted.  To warrant the assignment of a 30 percent evaluation for a disability on the basis of limitation of motion of the minor (left) arm, motion must be limited to 25 degrees from the side.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees.

Also potentially pertinent are the schedular rating criteria of DC 5200, concerning ankylosis of scapulohumeral articulation, DC 5202, regarding other impairments of the humerus, and DC 5203, regarding impairment of the clavicle or scapula. 38 C.F.R. § 4.71a.

After a careful review of the record, even considering pain and the DeLuca factors, the Board has determined that a 10 percent disability rating for left shoulder disability is warranted prior to September 29, 2011.  However, the Board finds that the Veteran's left shoulder disability warranted no more than the 10 percent throughout the appeal period.

At the October 2010 VA examination, the Veteran reported left shoulder weakness, stiffness, lack of endurance, fatigability, tenderness, subluxation, and pain.  He reported experiencing flare-ups once per month lasting for 5 days.  The examiner determined the left shoulder showed no signed of edema, instability, abnormal movement, effusion, weakness tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement, and no ankylosis.  Range of motion was within normal limits.

VA and private treatment records note that the Veteran reported that the pain in his left shoulder began.  The Veteran's left shoulder does not show limitation of motion at a level compensable under DC 5201, which requires that limitation of motion of the arm be limited to shoulder level.  However, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Burton, the criteria for a 10 percent rating for the left shoulder has been shown effective prior to September 29, 2011.

However, the Board finds that the Veteran's left shoulder disability warranted no more than the 10 percent throughout the appeal period.  The medical evidence of record does not show limitation of motion of the arm to shoulder level throughout the appeal period.  The August 2013 VA examination of the left shoulder showed flexion of 180 and abduction of 140 before and after repetitive use testing.  The examiner noted less movement than normal and pain on movement.  He also noted there was no ankylosis, no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, and no other impairment of the clavicle or scapula.  The examiner also noted internal rotation of the left shoulder of 75 degrees and 70 degrees after three repetitions.

The Board finds that throughout the appeal, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent under any potentially applicable alternative diagnostic codes: DC 5200, DC 5202, and DC 5203.  The evidence confirms that the Veteran does not have ankylosis, which would warrant consideration under DC 5200.  38 C.F.R. § 4.71a.  A higher rating is also not assignable under DC 5202 or DC 5203 as there is no evidence of recurrent dislocation of the humerus at the scapulohumeral joint, malunion, fibrous union, nonunion, or the loss of the head of the humerus, and no evidence of malunion, nonunion, or dislocation of the clavicle or scapula throughout the appeal 



B.  Right Foot

The Veteran is currently assigned a 0 percent rating for right sesamoiditis (previously right plantar fasciitis) under 38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating under DC 5284 requires a moderate foot injury; a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  A 40 percent rating requires actual loss of use of the foot.  Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

In September 2010, the Veteran filed a claim for increased rating for right plantar fasciitis and stated that it was possibly another right foot condition.  At the October 2010 VA examination, the Veteran reported pain in the right big toe and ball of his right foot that occurred constantly.  He reported pain while standing or walking and exacerbated by physical activity.  The examination disclosed tenderness of the right foot with no pes planus, no pes cavus, no hammer toes, to Morton's metatarsalgia, no hallux valgus, no hallux rigidus.  The examiner noted that the Veteran did not have limitation with standing and walking and did not require support with his shoes.  The examiner determined the established diagnosis of right plantar fasciitis should be changed to right sesamoiditis as his foot pain is anything but plantar fasciitis pain.  The examiner noted that the pain was located under the big toe on the right side, but with normal range of motion of the metatarsophalangeal joint.  He determined the findings were mild.

A June 2011 x-ray of the right foot revealed probable hallux vulgus with moderate first metatarsophalangeal joint osteoarthritis.  VA treatment records show injections for his right great toe in 2011, 2012 and 2013 that provided relief for several months.  

In his April 2013 VA Form 9, the Veteran reported that his right foot pain woke him up at night and it felt like someone was stabbing his foot with an ice pick.  An April 2015 x-ray of the right foot revealed hallux vulgus deformity of the right great toe metatarsophalangeal joint evident, right great toe metatarsophalangeal joint moderate degenerative changes with periarticular osteophytosis evidence.  The x-ray report noted that findings appear to be slightly progressed compared to the June 20, 2011 x-ray report. 

Based on this evidence, the Board finds that the Veteran's right sesamoiditis, hallux vulgus deformity of the right great toe metatarsophalangeal joint, right great toe metatarsophalangeal joint moderate degenerative changes with periarticular osteophytosis has been manifested by pain more closely approximates a moderate level of disability as analogous to a 10 percent rating under Diagnostic Code 5276.

The Board finds that rating the Veteran's right foot condition as analogous to pes planus is the most appropriate manner in which to evaluate the disability.  The Veteran's diagnoses of right sesamoiditis, hallux vulgus deformity of the right great toe metatarsophalangeal joint, right great toe metatarsophalangeal joint moderate degenerative changes with periarticular osteophytosis are not expressly listed in the Rating Schedule pertaining to evaluating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's right foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use of the feet."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating (20 percent if unilateral) is warranted for severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, bilateral.  A 50 percent rating (30 percent if unilateral) is warranted for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, bilateral.  See 38 C.F.R. § 4.71a, DC 5276.

Accordingly, the Board concludes that a 10 percent rating is warranted for the Veteran's right foot conditions based on moderate disability.  An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence does not show that the Veteran's right foot conditions have resulted in severe or pronounced disability.  Other than pain, the symptomatology warranting a higher rating has not been shown.  The VA examination reports and VA treatment records do not show that the right foot disability has been manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.

The Board has also considered a higher rating under DCs 5278 (claw foot), 5283 (tarsal, or metatarsal bones, malunion of or nonunion of), and 5284 (other foot injuries).  However, the evidence does not show that the Veteran has a diagnosis of claw foot.  Nor does the evidence show a moderately severe malunion or nonunion of the tarsal or metatarsal bones or a moderately severe other foot injury.  The evidence shows the Veteran's condition is considered moderate as it is temporarily relieved by injections and does not rise to the level of moderately severe or severe that would warrant the higher rating. Consequently, the preponderance of the evidence supports a 10 percent rating, but no higher, for a right foot condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

C.  Tension Headaches

The Veteran's claim for increased compensation for his service connected tension headaches and attached headache log was received by the RO on March 1, 2012.  By a rating decision dated August 2012, the RO reduced the Veteran's evaluation for his service-connected tension headaches from 10 percent to 0 percent disabling, effective June 11, 2012.  Following a review of the record, the Board finds that the rating reduction for the Veteran's tension headaches from 10 percent to 0 percent, effective June 11, 2012 was improper, and that restoration is warranted.

At the time of the reduction, the tension headache rating reduction did not reduce the Veteran's combined disability rating.  Where a disability rating is reduced, but the amount of compensation is not reduced, 38 C.F.R. § 3.105(e) does not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply). 

As the RO met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 10 percent rating for tension headaches was assigned by a prior rating action of the RO, effective from December 1, 2007, and remained in effect until June 11, 2012, a period of less than five years. Where, as here, a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c). 

Regulations "impose a clear requirement that VA rating reductions...be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms. 38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected tension headaches are currently evaluated under the provisions of Diagnostic Code 8100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.124a. Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling. Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The Veteran was granted entitlement to an evaluation of 10 percent for his tension headaches following a June 2007 VA examination.  At the June 2007 VA examination, the Veteran reported that the headaches occurred approximately two times per week, were not incapacitating, and he did not take medication on a regular basis for headaches.  The examiner noted that the tension headaches impact his occupation due to decreased concentration and pain.

The reduction was based on the Veteran's June 2012 VA examination.  At the June 2012 VA examination, the Veteran reported headaches every other day lasting up to three hours, and equated the headaches with work stress.  The examiner noted that the Veteran did not have prostrating attacks of migraine or non-migraine head pain and that the headaches did not impact his ability to work. 

The Veteran submitted a headache log showing his headaches from October 23, 2011 through November 7, 2011.  The headache log showed that he Veteran suffered from headaches two to four times per week and took medication for his headaches.

Private treatment records show continued complaints of headaches in April and May of 2013.  

The Board acknowledges that it is unclear whether the Veteran ever met the schedular criteria for a 10 percent rating; however, that question is not before the Board.  Rather, the Board must address whether the reduction from 10 to 0 percent was proper.

The evidence does not show an actual improvement in the Veteran's tension headaches, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The June 2012 VA examination did not disclose improvement of the disability.  Accordingly, the Board finds that the reduction of the schedular disability rating from 10 percent to 0 percent for tension headaches, effective June 11, 2012, was not proper based on the evidence.

The Board finds that the Veteran is not entitled to an evaluation greater than 10 percent for tension headaches.  Although the Veteran reported headaches multiple times per week, the headaches are not shown to be prostrating.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent because he has not been shown to have characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.




D.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's left shoulder, right foot, and tension headache disabilities, such as pain and limitation of motion.  The rating criteria are therefore adequate to evaluate the Veteran's left shoulder, right foot, and tension headache disabilities and referral for consideration of an extraschedular rating is not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected disabilities on appeal, the question of entitlement to a TDIU is not raised.








ORDER

Prior to September 29, 2011, a 10 percent rating for left shoulder disability is granted, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 10 percent for left shoulder disability is denied. 

A 10 percent rating for right sesamoiditis (previously right plantar fasciitis) is granted, subject to the law and regulations governing payment of monetary benefits.

The rating reduction for the Veteran's tension headaches, from 10 percent to 0 percent, effective June 11, 2012, was improper, and the 10 percent rating is restored.

A rating in excess of 10 percent for tension headaches is denied.


REMAND

In an April 2011 rating decision, the RO denied entitlement to service connection for the Veteran's right and left hip conditions.  In June 2011, the Veteran submitted a statement noting that he was appealing his VA disability rating.  The Board construes this as a notice of disagreement.  The claims file does not contain any Statement of the Case (SOC) for the issue of service connection for a right or left condition.  Accordingly, these claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect appeals of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran was last examined by VA for his low back and cervical spine disabilities in October 2010.  In a statement received by the RO in November 2013, the Veteran submitted an October 2013 MRI report of his cervical spine and stated that comparison of the 2013 and 2009 MRIs explained his increased pain and served as evidence of his worsening condition of his neck and back.  He was last examined by the VA for degenerative joint disease of the right shoulder with impingement syndrome on August 10, 2013.  In a statement received by the RO in May 2015, the Veteran cited to an April 2015 x-ray of the right shoulder showing "degenerative change localized to the AC joint, worsened in severity from the study of 8/10/2013."  In light of the stale VA examination reports, the Veteran's statement indicating that his neck and back disabilities have increased in severity since the last VA examination, and the April 2015 x-ray report showing that the Veteran's right shoulder condition has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's low back, cervical spine, and right shoulder disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his low back, cervical spine, and right shoulder disabilities.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses entitlement service connection for left and right hip conditions.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his low back, cervical spine, and right shoulder disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his low back, cervical spine, and right shoulder disabilities, the nature, extent and severity of his symptoms and the impact of the disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent outstanding records and ascertaining when the Veteran will be available to report for an examination, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his low back, cervical spine, and right shoulder disabilities.  The Veteran's claims file should be made available to and reviewed by the examiner. 

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion. 

In addition, the examiner should state whether the low back and/or the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected low back or cervical spine disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

The examiner should also identify limitations imposed on the Veteran as a consequence of his service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


